  Case: 3:18-cr-00092-WHR Doc #: 61 Filed: 01/15/21 Page: 1 of 1 PAGEID #: 270




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


UNITED STATES OF AMERICA,
                                                     Case No. 3:18cr92
           Plaintiff,
                                                     JUDGE WALTER H. RICE
               vs.

JEREMY WELLS

               Defendant.




                        ORDER DELAYING EXECUTION OF SENTENCE




       For good cause shown and at the specific request of the defendant, it is hereby ordered that

the defendant' s execution of sentence be delayed until on or after February 14, 2021. The United

States Marshal is to seek a designation for on or after February 14, 2021.




 January 14, 2021
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE


Copies to:
Counsel of record
United States Marshal
